Citation Nr: 0826337	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left fibula and tibia fracture with ankle eversion, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee with ligament laxity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
laceration of the left calf with muscle loss (Muscle Group 
XI), currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for a donor scar 
of the right thigh.


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from June 1984 
to December 1987, with his DD Form 214 further indicating 
eight years, three months, and twenty-nine days of prior 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.

Following a Travel Board hearing in April 2005, the Board 
remanded this case for additional development in July 2005 
and December 2007.

The claims for increased evaluations for residuals of a 
laceration of the left calf with muscle loss (Muscle Group 
XI) and a donor scar of the right thigh are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's residuals of a left fibula and tibia 
fracture are productive of no more than moderate disability, 
with symptoms including slight shortening of the left leg, 
limitation of ankle motion, and mild valgus.

2.  The veteran's traumatic arthritis of the left knee is 
productive of no more than minimal limitation of flexion and 
extension, albeit with objective evidence of pain on 
examination.

3.  The veteran has also been shown to have instability of 
the left knee which is no more than slight in degree.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left fibula and tibia fracture with ankle 
eversion have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2007).

3.  The criteria for a separate 10 percent evaluation for 
left knee instability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  

Pursuant to recent regulatory revisions, however, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  

Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

As this case concerns claimed increases in existing 
disability evaluations, it is subject to the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In the present case, the veteran received an initial VCAA 
letter in February 2001.  Following the Board's remands, 
further letters were issued in September 2005, April 2006, 
and February 2008.  Beginning with the September 2005 letter, 
the veteran was notified that he needed to submit evidence of 
worsening that could include medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  The Board also 
observes that the veteran was notified, beginning in the 
April 2006 letter, that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). Nevertheless, the veteran has not been 
provided with the type of notification set forth in the 
second and third requirements of Vazquez-Flores.  As such, 
the veteran has received inadequate notice, and the Board 
must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261, and 5262 in the May 2003 Statement of the Case, as well 
as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  By 
listing these provisions, the RO indicated to the veteran 
what specific measurements (e.g., range of motion findings) 
were required for a higher rating.  The relevant diagnostic 
provisions were further addressed in Supplemental Statements 
of the Case issued in June 2004, April 2005, July 2007, and 
May 2008.  After each of these issuances, the veteran was 
provided an opportunity to respond within a reasonable time 
period.  

Given that the veteran has been notified of the applicable 
diagnostic criteria, has since had his claims readjudicated 
four times, and has had ample opportunity to respond, the 
Board is fully satisfied that any notice deficiencies from 
the VCAA letters in light of Vazquez-Flores have been 
rendered non-prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.



III.  Residuals of a left fibula and tibia fracture with 
ankle eversion

The RO has evaluated the veteran's residuals of a left fibula 
and tibia fracture with ankle eversion at the 20 percent rate 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under this 
section, regarding impairment of the tibia and fibula, a 20 
percent evaluation is assigned for malunion with moderate 
knee or ankle disability.  A 30 percent evaluation 
contemplates malunion with marked knee or ankle disability.  
A 40 percent evaluation is in order for nonunion with loose 
motion, requiring a brace.

In a May 1989 rating decision, the former San Francisco, 
California VARO granted service connection for status post 
fracture of the fibula/tibia with left ankle eversion in view 
of a December 1979 left leg motor vehicle injury resulting in 
this fracture.  A 20 percent evaluation was assigned, 
effective from December 1987.  This evaluation has since 
remained in effect.

The veteran's September 2001 VA orthopedic examination report 
indicates that he had not been working since July 2000.  The 
examination revealed no tenderness of the ankles and a normal 
gait.  Range of motion testing of the left ankle revealed 
dorsiflexion to 20 degrees and plantar flexion to 52 degrees.  
The pertinent diagnosis was eversion of the left ankle, not 
found on examination.  A VA muscles examination report, from 
the same date, contains a diagnosis of status post left leg 
lacerated wound and muscle loss.

During his September 2003 VA orthopedic examination, the 
veteran reported pain and a feeling of weakness in the left 
ankle, and he noted that it would tend to give out.  The 
examination of the left ankle revealed active dorsiflexion to 
-5 degrees,  passive dorsiflexion to zero degrees, and active 
extension to 45 degrees.  The left ankle clinically had 
normal inversion and eversion stability, and drawer test was 
negative.  X-rays of the left ankle were within normal 
limits.  The examiner rendered a diagnosis of status post 
fracture of the left tibia and fibula.  In conclusion, the 
examiner noted that there did not appear to be any 
development of traumatic arthritis in the left ankle; rather 
the left ankle symptoms were felt to be secondary to the 
muscle loss and weakness in the lower leg.

The veteran's disorder was also addressed in an April 2004 VA 
arteries and veins examination report.  At that time, the 
left ankle was severely edematous, with five degrees of 
extension and dorsiflexion, 10 degrees of inversion, and five 
degrees of eversion.  Ankle function was noted to be limited 
by the peripheral edema.  The Board notes that, in a 
subsequent June 2004 VA rating decision, the RO separately 
granted service connection for pitting edema of the left 
lower leg, with a 40 percent evaluation assigned under 
38 C.F.R. § 4.104, Diagnostic Code 7121.

During his April 2005 Travel Board hearing, the veteran 
described pain and weakness in his left leg.  He noted that 
he was not presently working, although he did note doing some 
freelance work after receiving a degree in journalism.

The veteran reported weakness and giving out of the left 
ankle during his April 2006 VA orthopedic examination.  The 
examination revealed active dorsiflexion of the left ankle to 
-5 degrees, passive dorsiflexion to zero degrees, active 
extension to 35 degrees, and normal inversion and eversion.  
The drawer test was negative.  X-rays of the left tibia and 
fibula from April 2006 were noted to show a healing fracture 
mid-shaft of the tibia and fibula, with a soft tissue defect, 
extensive new bone formation, periosteal bridging, and 
extensive soft tissue edema.  The veteran's gait was noted to 
be abnormal, with obvious abnormalities in weightbearing and 
pain with ambulation.  The pertinent assessments were status 
post fracture of the left tibia and fibula and left ankle 
arthritis with limitations in range of motion.  The examiner 
further noted that the previous x-ray film of the left ankle 
revealed severe edema of the soft tissues and that focal 
lucencies on the medial talar bones seen only on the 
anterior-posterior view were suggestive of osteocalcin.  
Overall, the examiner noted that the veteran's pain and 
limitations had been worsening over the years, leaving him 
with increased deficits, poor range of motion, and increased 
pain.

In an addendum from April 2006, the same VA examiner noted 
that there was no current nonunion or malunion of the tibia 
or fibula.

In the report of the veteran's March 2008 VA examination, the 
examiner preliminarily noted that the veteran had a tibia-
fibula fracture with a slight bit of shortening but good 
evidence of healing and an anterior bump on the mid-shaft 
fracture.  The examiner also noted that the veteran did not 
use a cane but could only ambulate approximately two blocks 
before pain and fatigue would limit the amount of ambulation 
that he could do.  The veteran described doing only volunteer 
work at a local museum.  The examiner noted that films of the 
tibia-fibula fracture demonstrated a mid-shaft diaphyseal 
fracture with a good callus, mild apex anterior angulation, 
and approximately one centimeter of shortening.  Ankle x-rays 
demonstrated mild valgus of the ankle and degenerative joint 
disease of the tibia-fibula talar joint.  Upon examination, 
range of motion testing of the left ankle revealed 
dorsiflexion to approximately five degrees and plantar 
flexion to about 25 degrees.  The veteran's valgus 
positioning was noted when he was standing.  In rendering an 
impression, the examiner noted several lower extremity 
maladies that would cause flare-ups based upon use of the 
left lower extremity but, in this context, did not refer to 
the tibia-fibula fracture.  The working diagnosis was a 
tibia-fibula fracture with a mild amount of shortening.  All 
of the veteran's diagnoses were noted to result in 
fatigability and pain.

In reviewing the above evidence, the Board finds that the 
left lower extremity impairment that is directly attributable 
to the veteran's fibula and tibia fracture is limited.  The 
most symptoms include slight (e.g., one centimeter) 
shortening of the left leg, mild left ankle valgus, and 
limitation of motion of the left ankle, particularly in terms 
of dorsiflexion.  See 38 C.F.R. § 4.71a, Plate II (normal 
motion of the ankle includes zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion).  At 
the same time, there has been good evidence of healing of the 
fracture, and the April 2006 examination addendum clearly 
indicates that that there was no current nonunion or malunion 
of the tibia or fibula.  Again, as noted above, the veteran's 
very significant pitting edema of the left lower extremity 
has been separately evaluated at the 40 percent rate, with 
this evaluation not at issue on appeal.  Overall, the degree 
of disability attributable to the residuals of a left fibula 
and tibia fracture with ankle eversion, even taking into 
account the March 2008 notation of fatigability and pain, is 
no more than moderate in degree and, accordingly, does not 
warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5262.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

Given the involvement of the left ankle in this case, the 
Board has considered Diagnostic Codes 5270-5274.  The only 
code section allowing for an evaluation in excess of 20 
percent, however, is Diagnostic Code 5270, concerning 
ankylosis.  As ankylosis of the left ankle has not been 
demonstrated in this case, the Board finds no basis for an 
increased evaluation under this section.

Finally, the veteran has submitted no evidence showing that 
his residuals of a left fibula and tibia fracture with ankle 
eversion has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for residuals of a left fibula and tibia 
fracture with ankle eversion, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.

IV.  Left knee arthritis

The veteran's service-connected left knee disorder has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5257.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also allows 
for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of 
two or more major joins or two or more minor joint groups, a 
10 percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  
The Court has held that the criteria of 38 C.F.R. §§ 4.40 and 
4.45, which concern the applicability of a higher evaluation 
in cases of such symptomatology as painful motion and 
functional loss due to pain, do not apply in conjunction with 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be applied in 
conjunction with the remaining knee diagnostic codes, 
however.  See DeLuca v. Brown, 8 Vet. App. at  204-07.  

In a May 1989 rating decision, the former San Francisco VARO 
granted service connection for a left knee ligament injury 
with laxity and traumatic degenerative joint disease in view 
of treatment for left knee complaints during service.  A 10 
percent evaluation was assigned, effective from December 
1987.  This evaluation has since remained in effect.

The report of a September 2001 VA orthopedic examination 
indicates that the veteran had no effusion or tenderness in 
the knees, and his gait was normal.  Range of motion testing 
of the left knee revealed flexion to 115 degrees and 
extension to zero degrees.  Stability testing was 
unremarkable.  The pertinent diagnosis was a left knee 
ligament injury with traumatic degenerative joint disease.

A March 2002 VA treatment record indicates a positive 
McMurray's test in the left knee, with pain.  

During a September 2003 VA orthopedic examination, the 
veteran reported giving out and daily pain in the left knee.  
The examination revealed five degrees of hyperextension to 
110 degrees of flexion.  There were normal anterior cruciate 
and posterior cruciate ligament stabilities, but McMurray's 
test did cause pain.  Patellar tracking was normal, but the 
veteran did have 1+ subpatellar crepitus with active 
extension and a mildly positive patellar grind test.  X-rays 
showed moderate degenerative arthritis of the left knee, and 
the examiner noted some progression compared with the 
degenerative arthritis three years earlier.  A diagnosis of 
traumatic arthritis of the left knee was rendered. 

The veteran's March 2004 VA orthopedic examination revealed 
no swelling or effusion of the left knee.  The examiner noted 
full range of motion of the left knee, which was "very 
stable and has normal alignment."  The diagnosis was 
moderate degenerative joint disease of both knees, and the 
examiner noted that he did not think that the veteran was a 
candidate for total knee arthroplasty at that point in time, 
in view of his age and the fact that the still had a moderate 
amount of joint space remaining medially.

An April 2004 VA arteries and veins examination also 
addressed the left knee, with range of motion findings of 
flexion to 100 degrees and extension to zero degrees.  The 
examiner noted that there were no abnormalities of anterior 
or posterior drawer sign, or McMurray's sign.  The veteran 
was able to walk well with his medically prescribed brace.  

During his April 2005 Travel Board hearing, the veteran noted 
daily left knee pain as "probably between five and six" (on 
a scale from zero to ten) when he would wake up and going 
"to seven to eight" when going to bed.  He testified that 
he would try to walk at lest three miles per day and that 
there was slipping and locking in the knee.  

A private MRI of the left knee from March 2006 revealed a 
medical meniscal tear; a diffuse intrasubstance signal in the 
anterior horn of the lateral meniscus extending to the 
superior articular surface, suggestive of a superimposed 
tear; a cyst or mass-like structure noted to possibly 
represent a ganglion cyst with a hemorrhage within it; and a 
small Baker's cyst.

During his April 2006 VA orthopedic examination, the veteran 
reported left knee pain, popping, crepitus, and stiffness.  
The examination revealed left knee flexion to 90 degrees, 
decreasing to 80 degrees on two or three repetitions due to 
pain and fatigue; and extension to zero degrees initially and 
with repetitions.  There were no additional limitations in 
range of motion or joint function following repetitions due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination.  The lateral collateral, anterior, and 
posterior cruciate ligaments appeared stable.  There was pain 
on McMurray's test, however.  The examiner noted 1+ 
subpatellar crepitus with active extension and a positive 
patellar grind.  The assessment was traumatic arthritis of 
the left knee, and the examiner noted progression in the 
degenerative arthritis of the left knee.

In an addendum from April 2006, the same VA examiner noted 
that the veteran had no subluxation or instability of the 
left knee.

A private MRI from September 2006 revealed a mass in the 
posterior intercondylar region of uncertain etiology, with a 
neoplasm such as a synovial tumor not excluded; a tear of the 
anterior horn of the lateral meniscus and possible 
undersurface tear of the posterior horn of the medial 
meniscus; osteoarthritic changes to the medial and lateral 
compartments; and a slightly increased signal and the 
anterior and posterior cruciate ligaments possibly due to 
partial tears.  

The veteran's most recent VA orthopedic examination was 
conducted in March 2008.  In the examination report, the 
examiner identified evidence of knee instability with a 
valgus knee that allowed knee recurvatum consistent with 
medial collateral ligament and posterior cruciate ligament 
injury and degenerative joint disease of the left knee.  The 
examination revealed left knee motion from -5 degrees to 90 
degrees without pain, and the veteran was able to flex to 100 
degrees with pain.  The examiner also noted a mild posterior 
sag of the knee without the knee brace applied.  The veteran 
was noted to be able to ambulate two blocks and to probably 
be classified as an antalgic gait with his knee brace on the 
left side.  In rendering an impression, the examiner noted 
that the veteran had several lower extremity maladies that 
would cause flare-ups based upon use, including pain and 
instability to the knee joint.  The examiner further noted 
that the veteran would ultimately probably require surgical 
reconstruction for of the left knee, but he was at "extreme 
risk for this reconstruction" because of his significant 
lymphedema and obesity and comorbidities to the left lower 
extremity.  All of the veteran's diagnoses were noted to 
result in fatigability and pain.

Given the findings from the March 2008 VA examination, the 
Board first notes that there is now evidence of both 
arthritis and instability of the left knee.  Several 
precedent opinions of the VA Office of General Counsel 
provide a basis for the assignment of separate knee 
evaluations when both arthritis and instability are shown.  
See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  The Board thus finds that the veteran 
should be assigned one evaluation for instability and a 
separate evaluation for arthritis, with the question becoming 
the extent of severity of each.

As to the arthritis of the left knee, the Board notes that 
there is evidence of pain and fatigability of the knee, along 
with very minimally limited flexion.  This supports the 
currently assigned 10 percent evaluation under Diagnostic 
Code 5260, with the combination of pain-related symptoms and 
minimal limitation of motion approximately commensurate to 
flexion limited to 45 degrees under Diagnostic Code 5260.  
See 38 C.F.R. §§ 4.40, 4.45.  In the absence of evidence 
suggesting flexion limited to 30 degrees (20 percent under 
Diagnostic Code 5260); extension limited to 15 degrees (20 
percent under Diagnostic Code 5260); or dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (20 percent under Diagnostic Code 
5258), however, there is no schedular basis for an evaluation 
in excess of 10 percent.

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  Rather, his most 
significant left knee flexion findings were from the April 
2006 VA examination, which revealed left knee flexion to 90 
degrees, decreasing to 80 degrees on two or three repetitions 
due to pain and fatigue.  The Board also notes that the 
veteran's examinations have predominantly shown full 
extension as well.

In terms of instability of the left knee, the March 2008 VA 
examination confirmed instability but contains no findings 
suggesting that it is more than slight in degree.  Rather, 
the veteran was noted to have "mild posterior sag" of the 
left knee.  Accordingly, the evidence supports a 10 percent 
evaluation, but not more, under Diagnostic Code 5257.

Again, as the veteran has submitted no evidence showing that 
his service-connected arthritis and instability of the left 
knee have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and as there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence supports a continued 10 percent 
evaluation for traumatic arthritis of the left knee and a 
separate 10 percent evaluation for left knee instability.  
This determination represents a denial as to the underlying 
arthritis disability and a grant to the extent that a 
separate evaluation has been assigned for instability.  See 
38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased evaluation for residuals of a 
left fibula and tibia fracture with ankle eversion, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a separate 10 percent evaluation for left knee 
instability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

In the December 2007 remand, the Board included very specific 
instructions for a VA examination addressing the veteran's 
Muscle Group XI disability.  The examiner was requested to 
provide information as to all present disability of Muscle 
Group XI and to describe such impairment as slight, moderate, 
moderately severe, or severe.  The examiner was also 
requested to provide information on any functional 
limitations of this disability.

The findings from the March 2008 VA examination, however, do 
not contain an opinion as to the degree of impairment of the 
Muscle Group XI disability.  Rather, the examiner 
concentrated his discussion on the veteran's severe 
lymphedema of the lower extremity.  The veteran, however, is 
separately service connected for pitting edema of the left 
lower leg, associated with the original left leg wound, and 
the currently assigned 40 percent evaluation for that 
disorder is not at issue on appeal.  Rather, it is 
"necessary" under 38 U.S.C.A. § 5103A(d) for the veteran to 
be examined to specifically ascertain the degree of 
disability due to the Muscle Group XI disability in and of 
itself, so that the Board can determine whether the presently 
assigned 10 percent evaluation adequately contemplates the 
current level of disability.

Additionally, in the December 2007 remand, the Board 
requested that the examiner note whether the donor scar of 
the right thigh was productive of limitation of function, 
underlying soft tissue damage, pain, instability, numbness, 
or any other neurological manifestations.  The March 2008 VA 
examination report, however, is essentially devoid of 
relevant information in this regard, except for a notation 
that there was a keloid and a hot and cold sensation of the 
scar.  A further examination is thus necessary to address the 
questions posed in the December 2007 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected left 
Muscle Group XI and right thigh donor 
scar disorders.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be performed.  

In discussing the Muscle Group XI 
disorder, the examiner is requested to 
note whether the impairment from the 
service-connected laceration of the left 
calf is slight, moderate, moderately 
severe, or severe in degree.  As the 
veteran's pitting edema of the left leg 
is separately rated as 40 percent 
disabling, this opinion, to the extent 
possible, should be predicated on the 
objective symptoms attributable to the 
original muscle injury.  To the extent 
that this particular disorder is 
productive of objective evidence of pain, 
incoordination, weakened movement, excess 
fatigability, functional impairment, or 
additional limitations during flare-ups 
or repeated use, the examiner should so 
state.  

As to the right thigh donor scar, the 
examiner should specifically note whether 
such scar is productive of limitation of 
function, underlying soft tissue damage, 
pain, instability, numbness, or any other 
neurological manifestations.  

For both disorders, the examiner should 
describe the nature and extent of any 
impact on the veteran's ability to work.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The VA examination report should then 
be reviewed to determine whether all 
requested information has been provided.  
If not, the report should be returned to 
the examiner for completion.

3.  After completion of the above 
development, the veteran's claims for 
increased evaluations for residuals of a 
laceration of the left calf with muscle 
loss (Muscle Group XI) and a donor scar 
of the right thigh should be 
readjudicated.  If the determination of 
either claim remains less than fully 
favorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


